Applicant’s election of Group I in the reply filed on 1/13/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	The Examiner recognizes applicants’ statement that claims 19 and 20 appear to belong with Group I but since these are drawn to a method of using, particular which requires method steps limitations that are separate from the composition limitations, the Examiner does not agree.  She acknowledges applicants’ request for rejoined should the composition claims be allowed.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In this claim it is unclear what the % represents (weight, molar or other) and what it is based upon.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatent-able over Gormley et al. in view of Khoshdel et al. or Zimmerman et al.

	The Examiner draws attention to Example 7, which prepares a reaction product between itaconic acid and an amine terminated siloxane.  This results in a siloxane hav-ing the functional groups as found in claim 1.  The siloxane is present in an amount of 25 wt% solids in solvent.  See also Example 2 which prepares the reaction product of itaconic acid and a siloxane having amino groups on the backbone
	Next please see Examples 18 to 20 found in column 17, Table 1.  This shows sunscreen compositions using the siloxane of Example 7 in combination with titanium oxide, zinc oxide and iron oxide, meeting the requirement of inorganic oxide particles.  While this does not refer to non-covalent bonds that form between the pendant function-al groups and the inorganic oxide or the ability of the resulting matrix to collapse, the polysiloxane, pendant functional groups and the inorganic oxide are present in the same manner as those in the instant claims such that this interaction would be expected to be necessarily present in the prior art composition as it is in the claimed composition.  Note for instance that lines 51 to 57 in column 17 teaches that the polymer acts as a primary dispersing or suspending agent for the oxides which clearly indicates some sort of inter-action between the functional groups and oxides in Gormley et al.  Also note that the composition of claim 1 is prepared by simply mixing, as found in claim 17, such that this process in Gormley et al. would be expected to result in a comparable composition.  
	See also column 18, including Table 2, which teaches a composition containing the product of Example 2, a fragrance, an emollient and an antiperspirant active.  Lines 48 to 56 teach that other ingredients may be present in place of the antiperspirant active such as fumed silica.

	Khoshdel et al. teach personal care composition that contain sunscreen additives including titanium oxide and zinc oxide having a particle size of from 1 to 100 nm.  
	Zimmerman et al. teach as sunscreen additives titanium oxide, zinc oxide (particle size 1 to 300 nm) and fumed silica (1 to 100 nm).  See paragraph 77.  
	These secondary references both teach inorganic oxides nanoparticles that are useful in the compositions of Gormley et al.
	As such one having ordinary skill in the art would have been motivated to select an inorganic oxide particle disclosed by Khoshdel et al. or Zimmerman et al. as the particle used in Gormley et al. with the expectation of obtaining useful and predictable results.  In this manner claims 1 and 17 are rendered obvious.
	For claim 2 note that above regarding properties found in the claimed composi-tion that would be expected to be found in the comparable prior art composition as well.
	For claim 3 see column 3, lines 55 and on, which teach that the R8 group is preferably ethylene or vinylidene which corresponds to some of the pendant groups therein.
	For claim 4 see Example 2 which prepares a siloxane having about 3.9 mol% functional groups.
	For claims 5 and 18 see column 9, lines 30 to 48.  These reactants will also result in various groups as found in claim 3.
	For claim 6 again see Example 2.
	For claim 7, given the interpretation that the % refers to molar %, again see Example 2 which rounds up to 4 mol%
	For claims 8 and 9, note the rejection rationale for claim 1 which includes these oxides.
	For claims 10 and 11, again see the composition in Table 2.
	For claims 12 and 13, the compositions noted supra meet these requirements.

The Examiner notes that she attempted to find the specific oxides used in the Gromley et al. reference but was unable to find them.  She recognizes that these oxides could be nanoparticles but she could not ascertain information on them.

The remaining references are cited as being of general interest.  The polysilox-anes found in these claims are known in the art, as evidenced by Martin et al. and Bindl et al., but the Examiner was unable to find any anticipatory reference of these siloxanes in combination with an inorganic oxide nanoparticle as claimed.  Lub et al. references teach such siloxanes in combination with nanoparticles but briefly mention the use of a few metal oxides.  There is nothing that suggests the presence of a solvent and these siloxanes are used to “cap” the particles such that there appears to be a covalent bond between the siloxanes and the particles.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
3/11/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765